DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was received from applicant on 1/13/2021.
Claims 1, 5 and 10 are amended (claim 1 is incorrectly indicated as Previously Presented).
Claim 6 is canceled.
Claims 1-5 and 7-10 are remaining in the application.
The previously filed Drawings are accepted.
The previously filed Specification is accepted.
Allowable Subject Matter
8.	Applicant’s amendment sufficiently overcomes all previous objections and rejections as presented in the Non Final Rejection mailed on 09/15/2020.
9.	In view of the foregoing, the remaining claims 18-20, 24, 25 and 27 are allowed.
Reasons for Allowance
10.	The prior art does not disclose, teach or suggest the claimed underwater ROV nor claimed method in an underwater ROV to disrupt underwater explosive threats, that includes an underwater disruptor with water tight chamber and modified housing, breech and backplate each sealed together by a plurality of O-rings and modified for water tightness, and configured to discharge a firing pin to shoot a water bullet from a barrel, and including video feedback and controller and cable for data communications, in the configuration/steps claimed by applicant.
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571) 272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application 
12.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.

/Daniel V Venne/
Senior Examiner, Art Unit 3617
1/27/2021